Citation Nr: 0205644	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  95-07 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a renal mass, to 
include kidney cancer, claimed as secondary to ionizing 
radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In August, 1999, the Board denied the veteran entitlement to 
service connection for a renal mass, to include kidney 
cancer, claimed as secondary to ionizing radiation on the 
basis that the claim was not well grounded.  The Board also 
found that new and material evidence had not been submitted 
to reopen the veteran's claim of service connection for an 
anxiety disorder.  The veteran appealed the Board's August 
1999 decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In a June 2000 order, the Court granted the parties' Joint 
Motion for Partial Remand of the Board's August 1999 decision 
and to Stay Further Proceedings.  Pursuant to the actions 
requested in the Joint Motion, the Court vacated that part of 
the Board's decision which denied service connection for a 
renal mass, claimed as secondary to ionizing radiation 
exposure, and remanded that issue to the Board for additional 
development and readjudication consistent with the directives 
of the Joint Motion.  The Court order also granted the 
parties' Joint Motion to dismiss the appeal for service 
connection for an anxiety disorder secondary to ionizing 
radiation.  

In light of the Court's order, the Board has recharacterized 
the issue on appeal as entitlement to service connection for 
a renal mass, to include kidney cancer, claimed as secondary 
to ionizing radiation exposure.  In April 2001, the Board 
remanded the issue to the RO.  Following completion of the 
directives contained in the Board's remand, the RO denied the 
claim and the case was returned to the Board.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  There is no competent medical evidence establishing that 
the veteran has, or ever has had, kidney cancer.  

3.  A left kidney complex cyst was first shown many years 
after the veteran was separated from active military service; 
there is no medical opinion of a nexus between currently 
diagnosed left kidney complex cyst and the veteran's active 
military service; and a left kidney cyst is not a radiogenic 
disease that may be induced by exposure to ionizing 
radiation.  


CONCLUSION OF LAW

A renal mass, to include kidney cancer claimed as secondary 
to ionizing radiation exposure, was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1112, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.309, 3.311 (2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Notification to the veteran was provided in 
the January 1995 statement of the case and the supplemental 
statements of the case dated in April 1999 and in November 
2001.  Furthermore, a July 1997 letter from the RO to the 
veteran requested additional information in order to help the 
veteran. 

The Board notes that the RO, in an April 2001 letter, 
informed the veteran and his representative of the Veterans 
Claims Assistance Act of 2000 and they were given an 
opportunity to submit additional evidence and information in 
support of the claim.  

Factual Background

The veteran served in the United States Navy from March 1943 
to January 1948.  He served aboard the USS Avery Island (AG-
76) during Operation Crossroads in 1946.  Although Naval 
records failed to confirm that he had had any actual 
radiation exposure, the Department of the Navy estimated that 
he had a probable radiation exposure of 0.260 rem gamma.  

The veteran's service medical records do not show any 
complaints or symptoms pertaining to a kidney or renal mass, 
to include kidney cancer.  Private medical records from 
August 1968 through September 1981, likewise, do not reflect 
any kidney or renal mass.  The veteran's private physician, 
in a February 1982 medical statement, related that the 
veteran has been treated for various disorders but made no 
mention of any treatment or findings indicating a kidney or 
renal mass.  The report of the veteran's May 1984 VA 
examination did not indicate any kidney or renal mass.  The 
November 1985 medical statement from another private 
physician did not refer to the veteran receiving treatment 
for any kidney or renal mass; nor did the veteran's May 1989 
private hospitalization report note any such treatment or 
finding.  

The veteran's VA outpatient treatment records for June 1992 
through July 1997 indicate that he was seen for various 
disorders, including hypertension, osteoarthritis, and 
diabetes mellitus.  In August 1992, he underwent an abdominal 
ultrasound that revealed a right renal mass, approximately 5-
cm at its widest diameter, in the mid-pole, that was 
homogeneous and solid in echo-texture.  A September 1992 CT 
(computerized tomography) of the abdomen revealed that the 
kidneys appeared to be of normal size and shape, and an 
incidental simple cyst was seen in the left kidney, 
inferiorly.  The CT scan of the abdomen in November 1992 
revealed a slight fullness in the cortex of the mid to lower 
pole of the right kidney, which correlated with the focal 
cortical thickening seen on the renal ultrasound of August 
1992, and a 2.5 cm low attenuation mass arising from the 
lower pole of the left kidney, consistent with a simple cyst.  
A definite diagnosis of a solid renal mass was not given.  
All these scan results were obtained without the prior 
administration of intravenous contrast because the veteran 
had stated an allergic history to intravenous contrast.  It 
was recommended that a contrasted CT scan be performed to 
better delineate this area.  An August 1993, CT scan, 
performed with contrast, revealed no definite mass within the 
right kidney.  The renal cyst seen in the lower fold of the 
left kidney was unchanged.  A CT scan performed in February 
1994 showed no definite right renal mass.  The left kidney 
demonstrated a complex cyst.  

On VA examination in February 1998, and on the addendum dated 
in February 1999, it was noted that the veteran underwent CT 
scans of the abdomen and pelvis (including a CT scan in May 
1998), with and without contrast, as well as renal 
ultrasound, which revealed that the right kidney was within 
normal limits, with no area representing any mass, and the 
presence of a complex cyst on the lower pole of the left 
kidney.  The recommendation was that he undergo renal 
ultrasonography in about six months to verify the stability 
of the left lower pole cyst.  

VA outpatient treatment records for September 1999 through 
July 2001 show that the veteran was seen for various 
disorders, particularly, diabetes, coronary artery disease, 
and peripheral vascular disease.  He recently had undergone 
amputation of the right great toe due to diabetic ischemic 
disease.  

In February 2001, the veteran underwent VA examination 
specifically to determine whether he had a renal mass or 
kidney cancer.  The VA physician examined the veteran and 
reviewed his claims file.  During the examination, the 
veteran related that at no time had any attending physician 
told him he had cancer of the kidney and he had never been 
advised to have a biopsy of his kidney.  The examiner found 
that the veteran did not have any hematuria, and that he 
never had hematuria, and that his weight had been stable.  
The examining physician stated very clearly that in the 
course of the veteran's medical evaluation, he had thoroughly 
reviewed the reports of the numerous ultrasounds and the CT 
scans that had been taken at various times.  It appeared to 
the physician that, unfortunately, the initial ultrasound may 
have been "over-interpreted" to raise the question of a 
possibility of a right renal mass.  Nevertheless, subsequent 
studies were thorough and confirmed that there was no mass in 
the right kidney.  He noted that the CT scans in 1998 and the 
ultrasound of early 1999 confirmed that there was no mass in 
the right kidney.  Further, there was a complex cyst in the 
lower pole of the left kidney; however, he offered that such 
findings were very common and of no clinical consequence.  
The results of the veteran's blood tests and uranalysis were 
all within normal limits.  After reviewing all the material 
in the claims file and following an examination of the 
veteran, it was the examining physician's opinion that the 
veteran did not have kidney cancer.  The veteran had never 
had hematuria; he had normal renal function; he had never 
shown any metastatic disease from the kidneys; and there was 
no evidence of secondary effects from kidney cancer such as 
weight loss, anemia, or erythrocytosis.  Finally, the 
examiner offered that he found no evidence of any ill effect 
from ionizing radiation exposure.   

Analysis

The veteran essentially maintains that he has a renal mass, 
cancer of the kidney, which he contends was incurred during 
active military service, particularly due to his exposure to 
ionizing radiation while participating in Operation 
Crossroads.  

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In Ramey v. Brown, 9 Vet. App. 40 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that 
service connection for diseases which are claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways. First, there are 
certain types of cancer that will be presumptively service 
connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d). 
Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" that will be service connected provided that 
certain conditions specified in that regulation are met. 
Third, direct service connection (detailed above) can be 
established, as held by the Court of Appeals for the Federal 
Circuit in Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

According to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
the diseases that can be service connected in a radiation- 
exposed veteran if they become manifest to a compensable 
degree at any time after discharge are: leukemia (other than 
chronic lymphocytic leukemia); thyroid cancer; breast cancer; 
cancer of the pharynx; esophageal cancer; stomach cancer; 
small intestine cancer; pancreatic cancer; multiple myeloma; 
lymphomas (except Hodgkin's disease); bile duct cancer; gall 
bladder cancer; primary liver cancer (except if cirrhosis or 
hepatitis B is indicated); cancer of the salivary gland; 
urinary tract cancer; and bronchiolo-alveolar carcinoma.

Under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(3)(i), a 
radiation-exposed veteran is one who, while serving on active 
duty, active duty for training, or inactive duty training, 
was exposed to a radiation risk activity. Radiation risk 
activity is defined as: on-site participation involving 
atmospheric detonation of a nuclear device (without regard to 
whether the nation conducting the test was the United States 
or another nation); occupation of Hiroshima or Nagasaki 
between August 6, 1945 and July 11, 1946; or internment as a 
POW of the Japanese who was subject to the same degree of 
exposure as a member of the Hiroshima or Nagasaki occupation 
forces. 38 U.S.C.A. § 1112(c)(3); 38 C.F.R. § 
3.309(d)(3)(ii).

According to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, but not to a compensable degree within the 
presumptive periods prescribed in §§ 3.307 and 3.309, and it 
is contended that that disease was the result of exposure to 
ionizing radiation, an assessment will be made as to the size 
and nature of the radiation dose or doses. For purposes of 38 
C.F.R. § 3.311 the term "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; thyroid cancer; breast cancer; lung 
cancer; bone cancer; liver cancer; skin cancer; esophageal 
cancer; stomach cancer; colon cancer; pancreatic cancer; 
kidney cancer; urinary bladder cancer; salivary gland cancer; 
multiple myeloma; posterior subcapsular cataracts; non-
malignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease; prostate cancer; and any other cancer. 38 C.F.R. § 
3.311(b)(2).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service." Watson v. Brown, 4 
Vet. App. 309, 314 (1993). This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability. " Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone." Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991). It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau, 2 Vet. App. at 143-144.  

In the veteran's case, there is no medical evidence 
establishing that the veteran currently has kidney cancer.  
While the potential for kidney cancer was raised in 1992, 
those results may have been "over-interpreted" according to 
an opinion offered recently by the veteran's examining 
physician, who also conducted an extensive review of the 
veteran's records, including numerous subsequent ultrasound 
and CT scans.  Recent medical evidence, and medical opinions 
offered, have neither found kidney cancer nor has a diagnosis 
of kidney cancer been given.  Recent extensive test results 
have consistently revealed no kidney cancer or right kidney 
renal mass.  Examinations and tests have shown a left kidney 
complex cyst; however, medical opinions offered have noted 
that the cyst has not changed over the years and the most 
recent VA examining physician offered that such a cyst was 
very common and of no clinical consequence.  The left kidney 
cyst was not shown in service; rather, it was first seen in 
the early nineties, many years after the veteran's separation 
from military service, and there is no medical opinion of a 
nexus between the veteran's left kidney cyst and his active 
military service.  

38 C.F.R. §§ 3.309(d) and 3.311 are very specific as to which 
diseases can be presumed service-connected due to exposure to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons.  Based on his service 
record, the veteran is presumed to have been exposed to 
ionizing radiation, and kidney cancer is a radiogenic disease 
for which a presumption of service connection is available; 
however, he currently does not have, nor did he ever have, 
kidney cancer.  Further, although he currently has a left 
kidney complex cyst, such cyst is not one of the diseases 
listed as a radiogenic disease for which a presumption of 
service connection is available.  Id.  

Finally, the evidence of record does not establish that a 
renal mass or claimed kidney cancer may be service connected 
on a direct basis. The veteran's service records are negative 
for complaints or findings related to kidney pathology. 
Additionally, the same can be said for the years immediately 
following the veteran's separation from service. No medical 
evidence has been submitted showing the veteran has ever had 
complaints or findings of kidney cancer, and the left renal 
cyst was first demonstrated over 40 years after separation 
from service , and no medical opinion has been presented 
linking the veteran's present kidney pathology to any event 
in the veteran's period of military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

As such, there is no basis for allowance of the claim on a 
direct basis, on a presumptive basis, or as a presumptive 
disease due to exposure to ionizing radiation.  See Brammer, 
3 Vet. App. at 225; Rabideau, 2 Vet. App. at 144.  Since the 
veteran's currently diagnosed left kidney cyst is not a 
radiogenic disease, presumptive service connection for the 
cyst is not available on that basis.  In the absence of 
competent medical evidence of a left cyst in service or of a 
nexus between the currently diagnosed left kidney cyst and 
the veteran's active military service, service connection 
cannot be granted for the cyst.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  

While the veteran may well believe that he has a renal mass, 
kidney cancer, and a left kidney cyst which he maintains are 
due to his active military service, particularly, his 
exposure to ionizing radiation during his participation in 
Operation Crossroads, the Board would like to emphasize that 
it is the province of trained health care professionals to 
enter conclusions that require medical opinion, such as the 
diagnosis of a disability or an opinion as to the etiology of 
that disability.  In this case, the veteran's evidentiary 
assertions regarding the relationship between any current 
renal findings and his active military service are found to 
be inherently incredible when viewed in the context of the 
total record.  While the veteran may be competent to offer 
evidence regarding symptoms, see Savage v. Gober, 10 Vet. 
App. 489 (1997), he is not competent to diagnose the presence 
of a current disability or to relate that presence of any 
current disability to any particular event or period of time; 
hence, his contentions in this regard have no probative 
value.  An appropriate medical expert must identify such a 
relationship, which involves a medical diagnosis and nexus to 
service.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  A 
claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak v. Derwinski, 2 
Vet. App 609, 611 (1992).  


ORDER

Service connection for a renal mass, to include kidney 
cancer, claimed as secondary to ionizing radiation exposure, 
is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

